Citation Nr: 1624505	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  09-06 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include sleep apnea, to include as due to service-connected disability.

2.  Entitlement to an increased rating for status post lumbar spinal stenosis and pseudoarthrosis of L5 to S1 disability, rated 20 percent disabling prior to December 2, 2011.

3.  Entitlement to an increased rating for status post lumbar spinal stenosis and pseudoarthrosis of L5 to S1 disability, currently rated 40 percent disabling from December 2, 2011.

4.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active military duty from April 1969 to November 1970.  This appeal is before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

A claim for a total rating for compensation purposes based upon individual unemployability (TDIU) is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, entitlement to TDIU is listed as an issue on appeal and remanded to the RO.


FINDINGS OF FACT

1.  A sleep disorder, to include sleep apnea, did not begin during the Veteran's military service and is not otherwise related to his active duty service or proximately due to a service-connected disability.

2.  For the period prior to December 2, 2011, the Veteran's service-connected status post lumbar spinal stenosis and pseudoarthrosis of L5 to S1 was manifested by forward flexion of the thoracolumbar spine no less than 40 degrees, and combined range of motion of the thoracolumbar spine no less than 170 degrees; incapacitating episodes were not shown.

3.  For the period from December 2, 2011, the Veteran's service-connected status post lumbar spinal stenosis and pseudoarthrosis of L5 to S1 was manifested by forward flexion of the thoracolumbar spine of 30 degrees based on repetitive testing, and painful motion; unfavorable ankylosis of the entire thoracolumbar spine was not shown; incapacitating episodes having a total duration of at least six weeks during the past 12 months were not shown. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep disorder, to include sleep apnea, to include as due to a service-connected disability, are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for a rating in excess of 20 percent prior to December 2, 2011, for a low back disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2015).

3.  The criteria for a rating in excess of 40 percent from December 2, 2011, for a low back disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Service Connection

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active military service, or for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be established on a secondary basis for a disability that is proximately caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Based on a thorough review of the record, the Board concludes that service connection for a sleep disorder, to include sleep apnea is not warranted.  The Veteran claims his sleep disorder, diagnosed as sleep apnea, began during his period of active duty service.  In the alternative, he claims his sleep disorder was caused or aggravated by either his service-connected posttraumatic stress disorder (PTSD), or his service-connected low back disability.  

There is no evidence that a sleep disorder/sleep apnea was incurred in or aggravated during service.  At his separation examination in November 1970, the Veteran did not document any sleep problems and the physician did not find any problems with his sleep.

The Veteran underwent a VA examination in January 1974.  He did not report any sleep problems at that time; nor did the examiner note any sleep problems.  In a July 1974 VA examination, the Veteran reported he was unable to sleep because of excessive pain between his shoulder blades.  He stated he had pain of the hips that radiated to his tailbone, especially when he would walk or lift heavy objects.  He also had pain over the coccyx.  There was no diagnosis rendered regarding a sleep disorder.

The Veteran underwent a sleep study in October 2008, the impressions after nasal continuous positive airway pressure (NCPAP) were fair response, with disrupted sleep architecture due most likely due to the first night on NCPAP.  The echocardiogram was uneventful, with an average heart rate and no unusual behavior noted.  On December 2011 VA PTSD examination, the Veteran reported he had difficulty falling or staying asleep.  The examiner noted the Veteran had symptoms of chronic sleep impairment that applied to his PTSD.

At his hearing before the Board in June 2013, the Veteran testified that his wife told him that he jumps a lot when he sleeps, and sometimes he talks in his sleep.  He stated that he thinks his sleep apnea is related to his PTSD because he could not sleep during the nighttime.  He stated that he does not recall having any issues with his sleep in service.  The Veteran testified that he was treated for his sleep apnea with a continuous positive airway pressure (CPAP) machine to help him sleep through the night.  He related than no medical professional or any doctor had ever stated that his sleep disorder is attributed to his military service.  He testified that he thinks his sleep apnea is related to his PTSD and his back disability.

In a July 2015 VA sleep apnea examination, the Veteran reported that in about 2000 his wife told him that he "jumps too much when he sleeps."  He stated that he did not know if he had a sleep problem in service; but he used to stop breathing at night and he was waking up tired.  The examiner reported the results of July 2003 sleep study, which showed the Veteran had mild obstructive sleep apnea, apnea hypopnea index of 21.3, respiratory disturbance index of 21.3, lowest oxygen desaturation of 82 percent, primary snoring, was mild to severe, and a periodic limb movement index of 12.3.  The diagnosis was obstructive sleep apnea.  The examiner opined that the Veteran's sleep apnea was "less likely than not (less than 50 percent probability)" proximately due to or the result of the Veteran's service-connected PTSD, associated sleep disorders or lumbar spine disorders.  The rationale for the opinion was that the Veteran was diagnosed with obstructive sleep apnea in July 2003.  Sleep apnea is caused by the sequential sucking in of the walls of the upper airways during inspiration.  Also, the disorder is complicated by the crowding of the Veteran's neck structures including the large size of his tongue.  The disorder is dependent on body weight.  Such disorder is not related in any way or fashion to PTSD or prior sleep problems.  

Having carefully reviewed all the evidence of record, the Board finds that service connection for the Veteran's sleep disorder to include sleep apnea is not warranted.  The probative evidence does not suggest that a sleep disorder or sleep apnea began in service or is otherwise related to service, to include as due to or aggravated by his service-connected PTSD and/or low back disability.  The Veteran does not allege he has a sleep disorder/sleep apnea related to service.  At the hearing before the Board, he testified that he did not have any issues with a sleep disorder in service.  The evidence shows the first documentation of sleep complaints was after service in July 1974 when he had difficulty sleeping due to excessive pain between his shoulder blades and of the hips that radiated to his tailbone.  Further, he was not treated for symptoms of sleep apnea until 2003, approximately 33 years after separation from service.  Consequently, service connection for a sleep disorder to include sleep apnea on the basis that it was manifested in service and persisted is not warranted.  

The Veteran's theory of entitlement to service connection for a sleep disorder, however, is strictly on a secondary basis, alleging sleep apnea is proximately due to service-connected PTSD and/or low back disability.  The July 2015 examiner stated that the Veteran's sleep apnea was "less likely than not" proximately due to or the result of his service-connected PTSD, associated sleep disorders or lumbar spine disorders.  The examiner explained the causes of sleep apnea and noted that the disorder is complicated by the crowding of the Veteran's neck structures and the large size of his tongue.  The Board finds the medical opinion by the July 2015 VA examiner highly probative evidence against the Veteran's claim for service connection on a secondary basis.  The examiner based the opinion on the Veteran's lay statements, a review of his medical history and record, and a clinical evaluation.  The examiner attributed the Veteran's sleep apnea to him having a complicated neck structure and a large tongue.  

Further, the evidence does not show any separately diagnosed sleep disorder for which service connection could be granted, but that the Veteran's sleep impairment is shown to be a symptom of PTSD.  See 38 C.F.R. § 4.130 (identifying "chronic sleep impairment" as a symptom of PTSD in the 30 percent rating criteria).  As the Veteran's service-connected PTSD is currently assigned a 100 percent rating, and chronic sleep impairment is already rated under the criteria for PTSD, it cannot be separately rated.  See 38 C.F.R. § 4.14 (evaluating the same disability or manifestations of a disability under different diagnostic codes is to be avoided).

In reaching its determination, the Board has considered the Veteran's statements.  While his statements are competent to discuss the symptoms he experienced, his statements are not competent to opine that his difficulty sleeping was related to his service-connected PTSD and/or low back disability.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  The Veteran's lay opinion as to the cause of his sleep apnea is clearly within the realm of an opinion requiring medical expertise, and the Veteran has not demonstrated any such expertise.  Accordingly, his contentions are not competent medical evidence as to the cause of his sleep disorder/ sleep apnea and are entitled to very little, if any, probative value.

As the Board finds overwhelming evidence that the currently diagnosed sleep disorder, sleep apnea, is not related to his active duty service and is not caused or aggravated by any service-connected disability, service connection for a sleep disorder, to include sleep apnea is not warranted.  The Board has considered the doctrine of reasonable doubt in reaching the above determination; however, as the preponderance of the evidence is against the claim for service connection, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).

The Veteran contends his service-connected low back disability is more severe than what is reflected by the ratings currently assigned.  Service connection for residuals of post-trauma lumbosacral spine was originally granted in February 1974 rating decision, a 10 percent evaluation was assigned, effective November 1, 1973.  In an August 2001 rating decision a 20 percent rating was assigned for residuals of post-trauma, lumbosacral spine, effective April 1, 2000.  

In July 2008, the Veteran submitted the current claim for an increased rating for his service-connected low back disability.  In a November 2008 rating decision, the RO continued the 20 percent rating for the Veteran's low back disability.  The Veteran appealed this determination.  In November 2010 the Veteran had back surgery, he underwent a prosthetic replacement of intervertebral disk and bone graft.  In a September 2011 rating decision, the RO assigned a 100 percent temporary total rating based on surgical or other treatment necessitating convalescence effective from November 23, 2010 to November 23, 2011, for the twelve months following surgery.  Thereafter, the 20 percent rating was reinstated effective December 1, 2011.  A November 2012 interim rating decision, increased the rating for the low back disability, now described as status post lumbar spinal stenosis and pseudoarthrosis of L5 to S1 to 40 percent, effective December 2, 2011.  Because the increase in the rating of the Veteran's low back disability did not represent the highest possible rating available for the low back disability during the appeal period, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Veteran's service-connected low back disability is rated under The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Disabilities of the lumbar spine may also be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The General Rating Formula states that a 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula.  A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.  Associated objective neurologic abnormalities are rated separately under an appropriate diagnostic code.  Id. at Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id. at Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

The Incapacitating Episodes Rating Formula assigns a 20 percent rating when there is evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Incapacitating Episodes Rating Formula.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires treatment and bed rest prescribed by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

In February 2008, the Veteran was seen for a follow-up visit with his VA primary care physician.  There were no documented low back complaints by the Veteran.  The assessments included low back pain.  

During a September 2008 private evaluation of the Veteran's thoracolumbar spine by Dr. C. X., the Veteran reported he had severe back pain that lasted one to two weeks.  He also reported that on a daily basis in the morning, he had stiffness in his legs of moderate severity that lasted about an hour.  He stated he had severe weakness in his low back and felt fatigued at the end of the day.  He had flare-ups with changes in the weather that caused moderate to severe pain that occurred once or twice a month and generally lasted about one week.  He indicated that he could not lift or bend without pain.  He used a cane when his pain was severe.  The Veteran reported having a general feeling of illness, numbness, and weakness related to his low back disability.  He stated he had no limitations walking.  

On physical examination, the Veteran's gait was normal.  He had normal posture, head position, and spine curvatures.  His spine had the appearance of symmetry; and there was symmetry and rhythm of spinal motion.  Range of motion in thoracic motion was 40 degrees of flexion and 30 degrees of rotational movement.  Ankylosis of the thoracolumbar spine was not shown.  On range of motion testing, forward flexion was to 40 degrees, extension was to 20 degrees, left and right lateral flexion were each to 25 degrees, and left and right lateral rotation were each to 30 degrees.  There was pain present on examination, but no fatigue, weakness, lack of endurance, and incoordination.  There was painful motion tenderness, abnormal movement, and guarding of movement of the thoracolumbar spine.  There were no spasm, effusion, instability, redness, heat and weakness.  There were no vertebral fractures.  Straight leg raise test was negative, bilaterally.  Motor and sensory functions, and reflexes were normal.  He had not had any incapacitating episodes during the past 12 months.  He did not have bladder or bowel dysfunction.  He had a normal rectal/anal examination and no erectile dysfunction.  Lumbar spine x-rays showed normal findings.  There were no related scars.  The diagnosis was chronic low back strain, no arthritis on x-rays.  The examining physician noted the Veteran had limits on vigorous activities and his ability to repetitively bend and lift.  

In June 2010, the Veteran had a follow-up evaluation with a private physician.  He reported continued back pain and discomfort.  On physical examination, he had 5/5 motor strength in the tibialis anterior, peroneal, quadriceps, and hamstring musculature.  Sensation was intact to light touch at the medial, lateral, and dorsal aspects of both feet; but straight leg raising caused some discomfort.  There was no pain or discomfort with internal and external rotation of the hips.  The diagnosis was pseudoarthrosis at L5-S1.  The private physician noted the Veteran had elected to proceed with surgical intervention, and that L5-S1 fusion with instrumentation to repair the pseudoarthrosis area would be most beneficial.  The physician noted further that the Veteran would be fatigued and out of work for at least three months because he performed heavy manual labor.  The examiner opined that he likely would be out of work for at least six months.  

In November 2010, the Veteran underwent surgery consisting of bilateral lateral transverse processes L5-S1, posterior segmental spinal fixation L5-S1, transforaminal lumbar interbody fusion, L5-S1, prosthetic replacement L5 intervertebral disk with Devex titanium mesh, and bone graft from right posterior iliac crest.  The postoperative diagnosis was pseudoarthrosis, L5-S1 and lumbalgia.

In March 2011, the Veteran was seen for follow-up evaluation by his private physician.  He reported he was doing very well.  He stated the pain was nearly completely gone.  He was three months postoperative.  X-rays of the lumbar spine reveals a solid arthrodesis occurring between L5 and S1 anteriorly.  There was no sign of looseness between the L5-S1 vertebral bodies and the Devex mesh.  There did not appear to be a large amount of bone graft in the lateral gutters; it seemed to be healing better.  The diagnosis was spinal stenosis; lumbalgia.

At his June 2011 follow-up with the private physician, the Veteran reported his back felt stronger, but he continued to have pain and discomfort, especially when bending forward.  The examining physician noted that bending, lifting, and twisting activities would definitely aggravate the Veteran's pain.  X-rays of the lumbar spine showed excellent position of the internal fixation.  The Veteran had a solid arthrodesis occurring between L5 and S1.  Regarding his employment, the physician noted that once the Veteran was pain free, and performing most of his activities, squatting with his stomach in and back straight, then he might return to work.  He might need a high stool at his work station so that he did not have to bend forward and could weld from a semi-seated position.

In a December 2011 VA back conditions examination, the Veteran reported that pain associated with his service-connected low back disability is "on/off[.]"  He has flare-ups with rotation, bending and lifting.  His pain level was 7-8/10, alleviated with medication and rest.  On range of motion testing, forward flexion was to 40 degrees, with objective evidence of painful motion beginning at 20 degrees; extension was to 10 degrees, with objective evidence of painful motion beginning at 5 degrees; right and left lateral flexion was to 15 degrees each, with objective evidence of painful motion beginning at 5 degrees; left and right lateral rotation was to 15 degrees each, with objective evidence of painful motion beginning at 5 degrees.  Repetitive-use testing shows forward flexion to 30 degrees, extension to 10 degrees, left and right lateral flexion and left and right lateral rotation each to 15 degrees.  There was additional limitation in range of motion of his low back disability following repetitive-use testing.  He also had functional loss and/or functional impairment of his low back disability, described as less movement than normal.  There was localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  Guarding and/or muscle spasm was shown, but did not result in abnormal gait or spinal contour.  Muscle strength testing predominately showed active movement against some resistance.  Only great toe extension showed normal strength.  There was no muscle atrophy.  Reflex examination showed a normal right knee and ankle, and hypoactive left knee and ankle.  There was normal sensation for the upper anterior thigh (L2), thigh/knee (L3/4) and right foot/toes (L5); there was decreased sensation for the left lower leg/ankle (L4/L5/S1) and the left foot/toes (L5).  Straight leg raising test results were positive.  There was mild radiculopathy, bilaterally.  There were no other neurologic abnormalities or findings related to the Veteran's low back disability.

The Veteran has intervertebral disc syndrome (IVDS) of the low back.  He has had at least one week, but less than 2 weeks of incapacitating episodes over the past 12 months due to IVDS.  The Veteran indicated that he used a cane regularly.  There was no functional impairment of an extremity, such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  There was no arthritis documented on x-rays of the thoracolumbar spine.  

An electromyograph/nerve conduction velocity (EMG/NCV) dated in December 2011, shows evidence of chronic S1 radiculopathy, as objective angle reflex was not obtainable on the left.  It was noted that the Veteran's low back disorder had a severe effect on physical employment and a moderate to severe effect on sedentary employment.  A magnetic resonance imaging (MRI) scan of the lumbar spine dated September 2010 shows multiple level discogenic disease with multi-level osteoarthritic changes.  The diagnosis was pseudoarthrosis and stenosis of the lumbar spine.  

At his December 2011 follow-up with the Veteran's private physician, the Veteran was one year and one month postoperative from an L5-S1 transforaminal lumbar interbody fusion.  The examining physician noted that the Veteran was doing very well; noting that he continued to have pain and discomfort in his back requiring pain medication from time to time.  The Veteran reported that cold weather aggravated his lower back pain.  His activities were markedly restricted, secondary to the lumbar fusion.  He was instructed to avoid bending, lifting, and twisting activities.  X-rays of the lumbar spine shows a solid arthrodesis occurring between L5 and S1.  The diagnosis was lumbar spinal stenosis, and lumbalgia.  The examining physician noted that the Veteran had undergone an L5-S1 fusion secondary to his low back condition, which would limit his activities in the future and his ability to hold certain types of employment.  The examining physician further noted that the Veteran had disability associated with his current situation.  

A September 2012 addendum noted the Veteran had constant mild radicular pain and numbness in the right and left lower extremities.  He did not have any other signs or symptoms of radiculopathy.  He had nerve root involvement at L4/L5/S1/S2/S3 (sciatic nerve).  The severity of the radiculopathy and side affected was mild, bilaterally.  It is noted that the symptoms were bilateral but the EMG/NCV only show abnormality in the left.  The subjective findings in the right do not correlate with the objective findings in the EMG/NCV.

On a July 2015 VA back examination, the Veteran reported that in 2010 he had surgery, and had improved "a little."  At the time of the examination he had intermittent pain at 6/10 pain scale.  He related that he could not play sports, or lift over fifty pounds, but he could do "a little" yard work.  He disclosed that he received a letter from his job that his employment was terminated; he, therefore, had been retired since 2010.  He did not report flare-ups of the low back.  He reported having pain on flexion of the back and pain with weight bearing that worsened with lifting.  

Range of motion and functional limitation were all normal.  There was evidence of pain with weightbearing.  There was objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  Low back pain located at the mid-line radiated to the upper thighs.  There was no additional loss of function or range of motion after three repetitions.  It was noted that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  There was no guarding or muscle spasm of the thoracolumbar spine.  There were no additional contributing factors of disability.  Muscle strength testing of the hips, knees, ankles, and great toes was normal.  He did not have muscle atrophy.  Reflex and sensory examinations were normal.  There was negative straight leg raising.  He did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis.  No other neurologic abnormalities or findings related to a thoracolumbar spine disability, such as bowel or bladder, were reported.  The examiner found no evidence of IVDS and episodes requiring bed rest.  The examiner did not use assistive devices.  X-rays showed postoperative L5-S1, mild degenerative facet changes and minimal osteophytes.  He did not have a thoracic vertebral fracture with loss of 50 percent or more of height.  The diagnosis was postoperative L5-S1, pseudoarthrosis, stable.  Mild degenerative facet changes and minimal osteophyte of the lumbar spine.  

The examiner stated that the Veteran's back disorder was stable and caused a mild to moderate impact on his ability to work in a physical job where he had to lift, push, or pull heavy objects; and his back disability caused a mild impact on his ability to work in a sedentary job where he had to sit at a desk and work at a computer or answer telephones.  He had pain due to post laminectomy syndrome of the lumbar region in part secondary to the surgical procedure and to facet arthritis.  The pseudoarthrosis of L5 - S1 was in good position and the residuals of lumbago were not caused by any nerve damage.  The nerve conduction studies revealed that there was no radiculopathy of the lumbosacral spine or the sciatic nerve and the study was considered normal.  There was no evidence of lumbar radiculopathy, neuropathy, active denervation phenomenon based on a needle electromyogram (EMG) examination.  Reflexes were normal

Prior to December 2, 2011

For the period prior to December 2, 2011, the evidence does not show that the Veteran's service-connected low back disability resulted in symptoms which meet the criteria for the assignment of a disability rating in excess of 20 percent.  In order to receive a 40 percent rating under the General Rating Formula, there must be evidence of forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Here, the medical evidence of record shows the Veteran demonstrated thoracolumbar flexion to at least 40 degrees during the time period under consideration, to include with pain.  Further, there is no evidence of record that the Veteran has ankylosis of the thoracolumbar spine.

The Board has considered whether a higher rating is warranted for his service-connected low back disability, prior to December 2, 2011 for additional functional impairment due to factors such as flare-ups of pain, fatigability, incoordination, pain on movement, and weakness, and finds it is not.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca at 206-07; see also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The evidence shows the Veteran reported experiencing low back pain, weakness, numbness, and flare-ups once or twice a month.  However, even accounting for the limitations of his low back range of motion due to pain and weakness, during the stated period he did not demonstrate additional limitation of motion or function to warrant a higher rating.  Furthermore, his range of motion did not meet the criteria for a rating in excess of 20 percent for his service-connected low back disability, which contemplates any additional impairment due to pain.

Additionally, a rating in excess of 20 percent, prior to December 2, 2011, is not warranted for IVDS.  38 C.F.R. § 4.71a, Incapacitating Episodes Rating Formula.  On examination in September 2008 the Veteran had not had any incapacitating episodes during the previous 12 months.  On subsequent examinations, prior to the November 2010 surgery, there was no mention of incapacitating episodes.  

The Board has also considered whether a separate evaluation is warranted for any neurological component of the Veteran's low back disability for the period prior to December 2, 2011.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  In this regard, for the period under consideration, there are not complaints of radiation of pain or associated neurological disorders, nor has such evidence been shown by the objective evidence of record.  Accordingly, a separate rating is not warranted for a neurological component of the Veteran's service-connected low back disability.

The preponderance of evidence is against entitlement to a disability rating in excess of 20 percent prior to December 2, 2011, for the Veteran's low back disability.  Accordingly, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

From December 2, 2011

For the period from December 2, 2011, the evidence does not show that the Veteran's service-connected low back disability resulted in symptoms which meet the criteria for the assignment of a disability rating in excess of 40 percent.  In order to receive a 50 percent rating under the General Rating Formula, there must be evidence of unfavorable ankylosis of the entire thoracolumbar spine.  Here, on VA examinations of the thoracolumbar spine in December 2011 and July 2015 the Veteran did not have ankylosis of the thoracolumbar spine.  Neither was there unfavorable ankylosis of the entire spine. 

Additionally, a rating in excess of 40 percent is not warranted for IVDS.  38 C.F.R. § 4.71a, Incapacitating Episodes Rating Formula.  Although the December 2011 VA examiner noted incapacitating episodes having a total of at least one week but less than two weeks during the preceding 12 months due to IVDS, the regulations for the next higher (60 percent) rating requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id. 

Regarding whether a separate evaluation is warranted for any neurological component of the Veteran's low back disability for the period from December 2, 2011, the November 2012 rating decision granted separate ratings for radiculopathy of the left and right lower extremities with each assigned a 10 percent rating effective December 2, 2011.

The preponderance of evidence is against entitlement to a disability rating in excess of 40 percent from December 2, 2011, for the Veteran's low back disability.  Accordingly, the doctrine of reasonable doubt is not for application.  Gilbert, 1 Vet. App. 49.

Additional Considerations

In this case, the Veteran's statements are competent evidence as to his symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  His statements, however, are not competent evidence to identify a specific level of disability relating his low back disability to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the his statements and clinical evaluations.  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is evaluated.  The Board finds that the objective medical evidence of record is more probative than the Veteran's statements.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases, however, where a rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

In this instance, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected low back disability was evaluated as a disease or injury of the spine pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243, the criteria of which are found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability for both periods under consideration.  Id.  The criteria for 20 percent and 40 percent ratings, respectively, reasonably describe the Veteran's disability levels and symptomatology during the periods on appeal.  For the period prior to December 2, 2011, the Veteran's service-connected low back disorder was manifested by forward flexion of the thoracolumbar spine no less than 40 degrees, and combined range of motion of the thoracolumbar spine no less than 170 degrees; incapacitating episodes were not shown.  For the period from December 2, 2011, the Veteran's service-connected back disorder was manifested by forward flexion of the thoracolumbar spine of 30 degrees based on repetitive testing, and painful motion; unfavorable ankylosis of the entire thoracolumbar spine was not shown; incapacitating episodes having a total duration of at least six weeks during the past 12 months were not shown.  Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected low back disorder, the evidence shows no distinct periods of time during the appeal period, other than those currently assigned, when the Veteran's service-connected back disorder varied to such an extent that a rating greater or less than the ratings assigned would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a sleep disorder, to include sleep apnea is denied.

A disability rating in excess of 20 percent for a low back disability prior to December 2, 2011, is denied.

A disability rating in excess of 40 percent for a low back disability from December 2, 2011, is denied.


REMAND

With respect to the claim for a TDIU, the July 2012 rating decision granted service connection for PTSD and assigned a 100 percent rating effective August 23, 2011.  The RO found that while the Veteran raised the issue of TDIU, it was moot based on the assignment of 100 percent, and subsequently did not certify the issue to the Board in April 2010 or December 2015.  The Board remanded this issue in its October 2013 remand, for the RO to consider whether a claim of entitlement to a TDIU may have been raised by the record in the context of the Veteran's claim of increased ratings for the service-connected low back disorder.  See Rice, 22 Vet. App. 447 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation).  As the RO has not yet considered whether the Veteran is entitled to a TDIU as part and parcel of the increased rating claim for the service-connected lumbar spine disability, the issue must be remanded to the RO for adjudication.  Rice, 22 Vet. App. at 453; see also Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a Veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C.A. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)); Buie v. Shinseki, 24 Vet. App. 242, 248 (2010); see 38 U.S.C.A. § 1114(s).  

Accordingly, the case is remanded for the following action:
 
1.  Provide the Veteran with a letter satisfying the statutory and regulatory duty to notify provisions with respect to his claim of entitlement to TDIU.  This notice letter must also include a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), along with a request that he complete and return it.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must adjudicate the TDIU claim on appeal.  If the benefit is denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


